Citation Nr: 1417066	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to June 5, 2009, for a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU), for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to April 1957.  He died in July 2012. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran a TDIU effective from June 5, 2009.  The Veteran perfected an appeal of the effective date determination and subsequently died in July 2012.  The appellant, who is his surviving spouse, applied for accrued benefits later that month, and has been substituted in as the claimant for the purposes of this appeal.  


FINDINGS OF FACT

1.  A claim for TDIU was inferred on June 5, 1999.  

2.  It was factually ascertainable as of April 5, 2009, but not earlier, that the Veteran's service-connected disabilities had increased in severity to render him unable to engage in substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an effective date of April 5, 2009 (but no earlier) for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006).  

This appeal arises from the Veteran's disagreement with the effective date following the award of TDIU.  Once TDIU was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran, and now the claimant, in the development of the claim, which is not abrogated by the initial grant.  The duty to assist has been met.  VA has obtained service treatment records; assisted the claimant in obtaining evidence; and examined the Veteran for service-connected disability in June 2009.  The VA examiner in July 2009 provided an opinion as to the Veteran's unemployability due to service-connected disability and a rationale for that opinion.  The examiner physically evaluated the Veteran, reviewed the claims file, and cited to relevant treatises.  This examination was therefore adequate.  Resolution of this claim turns on when this claim actually was filed in relation to when there was the required indication of unemployability on account of service-connected disability.  The medical and other evidence in the file permits the Board to make these determinations, without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the claimant has not contended otherwise.  The RO complied with the a prior April 2010 Board remand (at which time the issue was entitlement to TDIU) by referring the Veteran's TDIU claim for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) and readjudicating the claim.  

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by disabilities that are not service connected.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The initial grant of service connection was in June 2009, when service connection was granted for thoracic syrinx with associated degenerative changes, status post old thoracic spine fractures, rated 40 percent effective from the June 25, 2004, date of claim.  The effective date of that grant of service connection was upheld by the Board in an April 2010 decision, as were the initial ratings of 40 percent for it prior to November 20, 2009, and 50 percent for it from that date and 10 percent ratings each for right and left lower extremity neuropathy. The RO assigned June 5, 2009, as the effective date for the lower extremity radiculopathies in May 2010. This date was changed to November 7, 2003, in a January 2013 rating decision.  As shown in the RO's January 2013 rating decision, this resulted in combined ratings of 50 percent from November 7, 2003 and 60 percent from November 20, 2009.  The Veteran met the criteria for schedular consideration of TDIU from November 20, 2009 as his disabilities are of common etiology and totaled 60 percent.  VA's Director of Compensation and Pension found in June 2013 that an extraschedular rating for TDIU was warranted from June 5, 2009, but not prior to that date.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5510 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App.449 (2000). 

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.44(o)(1) and (2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  

Thus, according to Harper v. Brown, 10 Vet. App 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(1) and (2).  

Determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

As a TDIU was granted effective the date of the inferred claim, the only question at issue in this case is whether it was factually ascertainable that an increase in severity of the Veteran's service-connected disabilities occurred during the one-year period prior to the June 5, 2009, to a degree to warrant a finding of individual unemployability. 

After a longitudinal review of the evidence, the Board finds that it was factually ascertainable that the Veteran's service-connected disabilities increased in severity to a degree to warrant a finding of individual unemployability due to them as of April 5, 2009. 

The evidence of record during the one-year period prior to the filing of the claim includes the June 5, 2009, VA examination.  At that time, the Veteran reported that he had been incapacitated for the past 2 months due to his service-connected disabilities.  The Veteran reported at the time that he had had a recent flare-up of pneumonia, which had made it more difficult for him with his back, and there is no reason to dispute this.   

This is the first assertion that the Veteran was unemployable due to service-connected disabilities.  The Board accepts the Veteran's statement that he had been incapacitated for the past 2 months due to service-connected disability at the time of his June 5, 2009 VA examination, as it is competent and credible evidence to show that his service-connected disabilities precluded his employability from that time.  See Jandreau v. Nicholson, 492 F. 3d 1373, 1376-77 (Fed. Cir. 2007).  As such, the Board finds that as of April 5, 2009, there was evidence to factually ascertain that the Veteran's service connected disabilities increased in severity to the point of unemployability.  The Veteran met the schedular criteria for TDIU from November 20, 2009, but VA's Director of Compensation and Pension determined that an extraschedular rating for TDIU was warranted from June 5, 2009.  As the Director has already determined that an extraschedular rating is warranted, the Board may proceed to determine whether an earlier effective date is appropriate.  Therefore, a grant of a TDIU is warranted effective from April 5, 2009.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An effective date earlier than April 5, 2009, within the one-year period prior to June 5, 2009, is not warranted, because there is no evidence of an increase in the Veteran's service connected disabilities to the point of meeting the criteria for TDIU prior to that date. 

The September 2008 report from H. H. Rinehart, M.D. indicating that since service, the Veteran's work ability had been "in shambles" (due to service-connected disability) does not reasonably indicate that the Veteran's unemployability due to his service-connected disabilities arose at any time between June 5, 2008 and June 5, 2009.  

The Board notes that a May 2009 letter from T. L. Gritzka, M.D. indicates that the Veteran was working in June 1994 and that he retired following a work injury in 1994, as he was close to a normal retirement age of about 65.  Prior to that time, he would work for a while until his back pain became so severe that he would quit and take time off to recover.  He had a high school education and some additional training in service.   

A July 2010 letter from Dr. Rinehart indicating that the Veteran had suffered from radicular pain in his lower extremities since at least April 2000 does not reasonably indicate that unemployability arose due to service-connected disabilities at any time between June 5, 2008 and June 5, 2009.  An August 2010 letter from Dr. Rinehart indicating that since the 1990's, the Veteran was unemployable due to back pain on a continual basis, and that after the 1st quarter of 1994, he was missing work 1-3 days a week due to back pain does not reasonably indicate that the Veteran's unemployability due to service-connected disability arose at any time between June 5, 2008 and June 5, 2009.  A January 2014 report from Dr. Rinehart indicating that the Veteran was unemployable after 1994 does not reasonably indicate that the Veteran's unemployability due to service-connected disabilities arose at any time between June 5, 2008 and June 5, 2009.  

The representative argued in January 2011 that the proper effective date for the Veteran's TDIU should be December 1, 2003 based on the Veteran's TDIU application and the July and August 2010 letters from Dr. Rinehart.  She asserted in March 2012 that the Veteran's 2003 claim was for all benefits to which he was entitled by law, that his back and radiculopathy conditions existed at the time of that claim, and that the date entitlement arose was not the date the symptoms were identified, but the date he filed his claim.  She also noted that he had not worked throughout the pendency of the claim filed in 2003.  However, the VA examination on June 5, 2009 shows (by the Veteran's own admission) that the Veteran's incapacitation began on April 5, 2009, and this is when it is first at least as likely as not shown that he was unemployable due to service-connected disabilities.  Unemployability due to service-connected disability is what is at issue, not whether there were symptoms earlier.  

As such, the earliest effective date that can be assigned for TDIU is April 5, 2009.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  This is so even if the Board were to concede that the claim filed in 2003 included TDIU.  

ORDER

Entitlement to an effective date of April 5, 2009 (but no earlier), for the grant of a TDIU is warranted.  To this extent the appeal is granted, subject to laws and regulations controlling payment of VA monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


